Citation Nr: 0526931	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
26, 1997, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Whether the veteran filed a timely notice of disagreement 
(NOD) regarding entitlement to an effective date earlier than 
November 26, 1997, for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1999 RO 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which increased the 
rating of the veteran's service-connected PTSD to 70 percent 
and granted TDIU, both effective November 26, 1997.  (The 
claims file was subsequently transferred to the RO in San 
Diego, California.)  The veteran appeals for an effective 
date prior to November 26, 1997, for the 70 percent rating.  
In the April 1999 decision, the RO also awarded Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code; denied an increased rating for residuals 
of a left hand laceration with left index finger neuropathy; 
and denied an increased rating for residuals of a right 
forearm scar.  In his notice of disagreement with the April 
1999 decision, the veteran limited his appeal to the issue of 
an earlier effective date for a 70 percent rating for PTSD.  
In a VA Form 646 dated in March 2002, however, the veteran's 
representative indicated that the veteran wished to appeal 
for an effective date prior to November 26, 1997, for the 
grant of TDIU.  This case was before the Board in February 
2003, when the Board sent the veteran a letter advising him 
that a NOD as to the effective date of the TDIU award may not 
have been timely filed.  The veteran was given the 
opportunity to tell the Board why he thought a NOD was filed 
on time; he was asked to send any evidence he had in support 
of contentions that he filed a timely NOD; and he was given 
60 days from the date of the letter to respond.  No response 
to the February 2003 letter was received from the veteran or 
his representative.  The case was again before the Board in 
July 2003, when it was remanded for further development, 
primarily to provide the veteran notification of the Veterans 
Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  An unappealed August 1995 decision of the Board denied a 
rating in excess of 50 percent for PTSD.  

2.  It is not factually ascertainable from the medical 
evidence of record that the veteran's PTSD warranted an 
evaluation of 70 percent prior to November 26, 1997.  

3.  On May 17, 1999, the veteran was informed of the April 
1999 rating decision that increased the rating for PTSD to 70 
percent and granted his claim for a TDIU, both effective 
November 26, 1997; he was advised of his appellate rights, 
including that there was a one year time limit for filing a 
NOD.  

4.  The only correspondence that may be construed as a NOD to 
the April 1999 rating decision is a VA Form 646 that was 
signed by the veteran's representative and dated March 7, 
2002.  


CONCLUSION OF LAW

1.  An effective date earlier than November 26, 1997, for a 
70 percent rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The veteran did not timely submit a NOD with the April 
1999 rating decision that assigned an effective date of 
November 26, 1997, for the grant of TDIU, and the Board does 
not have jurisdiction to review the merits of an appeal 
challenging that rating decision. 38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. 
§§ 19.34, 20.101, 20.200, 20.201, 20.302 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in July 2003 and August 
2004 correspondence from the RO, and in a March 2005 
supplemental statement of the case (SSOC).  Although the VCAA 
notice/information was provided to the veteran subsequent to 
the rating decision appealed, he is not prejudiced by any 
notice timing defect.  He was notified (in a January 2002 
statement of the case (SOC), in the July 2003 and August 2004 
correspondence, and in the March 2005 SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Specifically, the July 2003 and 
August 2004 correspondence, and the March 2005 SSOC, informed 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  The case was reviewed de novo 
subsequent to the notice, and the veteran has had ample 
opportunity to respond.  Consequently, he is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, the January 2002 SOC and the 
March 2005 SSOC informed the veteran of what the evidence 
showed and why the claims were denied.  He was advised by the 
July 2003 and August 2004 correspondence, and the March 2005 
SSOC, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The January 2002 SOC, the July 2003 and August 2004 
correspondence, and the March 2005 SSOC advised him of what 
the evidence must show to establish entitlement to an earlier 
effective date for an increased rating; and those documents 
advised the veteran of what information or evidence VA needed 
from him.  The RO asked him to submit, or provide releases 
for VA to obtain, any pertinent records.  He was expressly 
asked to tell VA "[i]f there is any other evidence or 
information that you think will support your appeal," and to 
send to VA any "evidence in . . . your possession."  (See 
August 2004 letter).  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in July 2003.  The development, to include 
notification of the VCAA and implementing regulations, has 
been completed and additional evidence was considered by the 
RO.  Regarding the issue of whether the veteran filed a 
timely NOD to the April 1999 decision establishing November 
26, 1997, as the effective date for a TDIU (and while it 
remains unsettled whether or not the VCAA applies (and if so, 
to what extent) in a case (as here regarding the issue of the 
timeliness of a NOD) where the law is dispositive (see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001)), the Board 
concludes that VA notification requirements are satisfied.  
In the March 2005 SSOC, the RO informed the veteran of the 
controlling law and regulations as to timeliness of a NOD, 
and of what the record showed.  As the issue of timeliness of 
a NOD requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was already received for the record (and 
when).  As to both issues now before the Board, VA has 
obtained all pertinent/identified records that could be 
obtained.  Evidentiary development is complete to the extent 
possible.  VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that the effective date for 
the 70 percent rating for PTSD should be retroactive to July 
10, 1969, the day after he was discharged from service.  

Historically, the veteran filed a claim of service connection 
for anxiety reaction in January 1970.  Service records 
indicate that he sustained a shell fragment wound in the 
right forearm from a mine explosion in July 1968, and he 
severely lacerated the palm of his left hand when he fell 
into a pit lined with broken glass in October 1968.  

On VA psychiatric examination in March 1970, the veteran 
complained of nightmares about Vietnam, and stated that he 
did not like to talk about Vietnam.  He reported that any 
sudden noise or excitement made him tense.  He was anxious, 
preoccupied, and introspective, and exhibited repressed 
hostility.  The diagnosis was chronic anxiety reaction, 
moderately severe.  The examiner opined that the veteran's 
anxiety reaction was a residual of the combat fatigue he 
developed in Vietnam.  An April 1970 decision, in pertinent 
part, denied service connection for anxiety reaction.  The 
veteran did not perfect an appeal of the decision.  

Chronologically, the next medical evidence of record is dated 
February 25, 1991, and shows that the veteran received 
outpatient treatment at a VA clinic, where PTSD was 
diagnosed.  The RO received the veteran's claim seeking 
service connection for PTSD in April 1991.  On VA examination 
in October 1991, the veteran reported that he had nightmares 
about Vietnam 3 to 4 times weekly over the past 20 years.  He 
had difficulty falling asleep, intrusive thoughts, difficulty 
concentrating, and flashbacks.  He tended to avoid people and 
was irritable and short-tempered.  He reported that he had 
lost several jobs due to his explosive temper.  The diagnosis 
was PTSD, previously diagnosed as anxiety reaction.  The 
examiner noted that the symptoms the veteran described during 
the March 1970 VA examination were fully consistent with PTSD 
at that time.  

A November 1991 rating decision, in pertinent part, granted 
service connection for PTSD and assigned a 30 percent rating, 
effective April 15, 1991, the date the veteran's claim of 
service connection for PTSD was received.  The veteran 
appealed the November 1991 RO decision, contending that his 
PTSD warranted a rating in excess of 30 percent, and that the 
proper effective date of his award of service connection 
should be the date he was discharged from service in July 
1969.  

At a personal hearing before a hearing officer at the RO in 
June 1992, the veteran testified that he held numerous jobs 
since service, but left most of the jobs because of his 
explosive temper.  His leisure activities included running, 
playing piano, and reading.  He testified that he kept to 
himself and had few friends.  

Also of record is a November 1992 letter from a VA physician 
who saw the veteran once weekly.  The physician stated "the 
therapists involved in [the veteran's] care have come to 
agree that he does manifest a definite partial impairment in 
his capacity to function at his maximum level of employment.  
A significant component of this impairment appears to be 
attributed to his history of traumatic interpersonal 
relations and stressors, some of which clearly stem from his 
military combat service in Vietnam."

In a December 1992 determination, a hearing officer increased 
the rating for the veteran's service-connected PTSD to 50 
percent.  The hearing officer further held that February 25, 
1991, was the correct effective date of service connection 
for PTSD, as the medical record showing outpatient treatment 
for PTSD on that date constituted an informal claim for an 
increased rating.  The hearing officer further found that the 
April 1970 rating decision which denied service connection 
for anxiety reaction was not clearly and unmistakably 
erroneous.  Accordingly, an earlier effective date for 
service connection for PTSD was denied.  The hearing 
officer's decision was implemented by a February 1993 RO 
decision.  

This case was before the Board in August 1995, when the Board 
issued a decision which denied a rating in excess of 50 
percent for the veteran's PTSD.  The Board further held that 
the veteran was entitled to service connection for an anxiety 
reaction from July 10, 1969, to February 24, 1991 (the day 
after his separation from service), as the April 1970 rating 
decision which denied service connection for anxiety reaction 
contained clear and unmistakable error.  The veteran did not 
appeal the Board decision.  

On November 26, 1997, the RO received the veteran's claim for 
a 100 percent rating for his PTSD, along with a claim of 
entitlement to "retroactive benefits to date of discharge 
from service on July 9, 1969."  The veteran also reported 
that he had been unemployed since July 15, 1994.  In a letter 
attached with the veteran's claim, his representative noted 
that the veteran was also seeking entitlement to TDIU.  An 
October 1998 decision denied a rating in excess of 50 percent 
for PTSD; the veteran did not initiate an appeal of the 
decision.

VA outpatient records dated from March 1996 to June 1998 
reveal that the veteran received treatment for PTSD, and that 
he had recurring complaints of anxiety, irritability, anger, 
intrusive thoughts, nightmares, and disturbed sleep. 

On VA examination in March 1998, the veteran complained that 
he could not focus or concentrate, and was irritable and 
fatigued.  He stated that his moods were always down and 
depressive.  He found himself to be despondent, irritable, 
and argumentative.  There were times that he had suicidal 
ideations, but he felt no urge to act on them.  He complained 
of intrusive thoughts and flashbacks related to Vietnam.  He 
reported that his sleep was poor, and that he was awakened 
almost nightly due to nightmares pertaining to Vietnam.  He 
described avoidance behavior.  He reported a chronic sense of 
vigilance and an exaggerated startle response to loud noises.  
Examination revealed that his mood was rather resigned, 
pessimistic, anhedonic, and anxious.  There was no psychotic 
thinking, and no suicidal or homicidal ideation.  The 
examiner found no panic symptoms, or phobic of obsessive 
thinking.  The veteran was alert and oriented in all spheres.  
He performed well on mental arithmetic, proverb abstraction, 
and judgment testing.  He recall memory was three out of four 
items spontaneously recalled, and four out of four items 
recalled when given a clue.  The veteran's insight was 
considered fair.  The diagnosis was PTSD, with secondary 
dysthymic disorder, and mixed substance abuse in remission.  
The Global Assessment of Functioning (GAF) score was 42.  

As noted, an April 1999 rating decision increased the rating 
for the veteran's PTSD to 70 percent, effective November 26, 
1997 (the date the RO received his claim for an increased 
rating).  The RO also granted TDIU, effective November 26, 
1997, as the evidence showed the veteran had not worked since 
1994, and was receiving benefits from the Social Security 
Administration based on his PTSD.  

In a June 1999 statement, the veteran contended that the 
effective date of the 70 percent rating for PTSD should be 
July 10, 1969 (the day after he was discharged from service).  
He stated that the service records showing that he sought 
treatment for a nervous condition while in service, and the 
VA examiner's medical report dated in March 1970 showed that 
an earlier effective date was warranted for the 70 percent 
rating awarded by the RO in April 1999.  In his notice of 
disagreement with the decision, and in his substantive 
appeal, the veteran stated that he failed to perfect an 
appeal of the April 1970 denial of service connection for 
anxiety reaction because of his lack of concentration, 
attention deficit problems, and lack of focus.  

Legal Criteria and Analysis - Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997). 
"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an examination or hospitalization by VA will be 
accepted as a claim for increase filed on the date of the 
examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims - formal and informal - for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).  

RO rating decisions, and decisions by the Board, become final 
if the veteran does not timely perfect an appeal of the 
decision.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1103 (2002).  
Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error. 38 
C.F.R. § 3.105(a).  

Allegations of CUE in a prior Board decision must be filed in 
Motions to the Board, in specified form.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

As noted above, the veteran did not appeal the August 1995 
Board decision which denied a rating in excess of 50 percent 
for the veteran's PTSD.  He has not filed a motion of CUE in 
that decision with the Board.  Thus, that decision is final, 
and is a legal bar to a rating in excess of 50 percent based 
on evidence of record at the time.  38 U.S.C.A. §  7104; 
38 C.F.R. §§ 20.1100, 20.1400 et seq..  

Chronologically, the next document in the claims file that 
can be construed as a claim for a rating in excess of 50 
percent for PTSD is the claim received by the RO on November 
26, 1997.  Accordingly, November 26, 1997 is established as 
the date of the veteran's claim for an increased rating of 
his service-connected PTSD, and the Board must review the 
evidence dating back to November 1996, to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2); and see Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities. 

The criteria for rating PTSD provide that a 100 percent 
rating is warranted where there is total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The earliest medical evidence showing symptoms of PTSD that 
warrant a 70 percent rating is the report of a March 1998 VA 
examination.  There is no earlier, competent evidence 
demonstrating symptoms of PTSD warranting a 70 percent rating 
under Code 9411.  At the time of the March 1998 VA 
examination, as noted above, the veteran was diagnosed with 
PTSD and dysthymic disorder secondary to his PTSD, and the 
GAF score was 42.  The 70 percent rating assigned in the 
April 1999 rating decision was based on symptoms and findings 
on March 1998 VA examination.  As that examination was 
subsequent (and not prior) to the November 26, 1997 date of 
claim, an effective date prior to November 26, 1997 for the 
award of the 70 percent rating for PTSD is not warranted.  

The veteran's assertions that the effective date of the 70 
percent rating should predate the 1995 Board decision lack 
legal merit.  As noted, in the absence of CUE (and the 
veteran has not filed a motion alleging CUE) in the 1995 
Board decision, that decision is final, and bars a rating in 
excess of 50 percent based on evidence then of record.  

Legal Criteria and Analysis - Timeliness of NOD

An April 30, 1999 rating decision (of which he was notified 
by letter dated May 17, 1999), granted the veteran TDIU, 
effective November 26, 1997.  The RO notified the veteran of 
the decision by mailing him a copy of the decision along with 
an explanation of his appellate rights (VA Form 4107), to his 
last known address.  The record reflects that the copy of the 
April 1999 decision, and the attached May 1999 notification 
letter, and the explanation of the veteran's appellate rights 
were not returned to the RO as undeliverable.  

In June 1999, the RO received an NOD as to the effective date 
of the grant of an increased rating for PTSD.  The 
correspondence did not refer to the effective date of the 
grant of TDIU.  In a VA Form 646 dated in March 2002, the 
veteran's representative indicated that the veteran wished to 
appeal for an effective date prior to November 26, 1997, for 
the grant of TDIU.  As noted above, this case was before the 
Board in February 2003, when the Board sent the veteran and 
his representative a letter notifying them that a NOD may not 
have been filed on time with respect to the veteran's claim 
for an earlier effective date for a TDIU.  The letter 
informed them that the Board may have to dismiss that 
particular issue if it was determined that a NOD was not 
filed on time.  The letter from the Board further informed 
the veteran and his representative that the RO mailed a 
letter to them on May 17, 1999, notifying them of the April 
1999 rating decision that granted a TDIU and increased the 
rating for PTSD.  It was noted that VA received the veteran's 
June 1999 NOD as to the effective date of the grant of an 
increased rating for PTSD, but that the June 1999 NOD did not 
refer in any manner to the effective date of the grant of a 
TDIU.  The veteran and his representative were also advised 
that a NOD must be filed within one year from the date of 
notification of the decision, and that pursuant to 
38 U.S.C.A. § 7105, the April 1999 rating decision became 
final on May 17, 2000 (one year from the date of the letter 
notifying the veteran of the decision).  Finally, the veteran 
was given the opportunity to tell the Board why he thought a 
NOD was timely filed; he was asked to send any evidence he 
had in support of his contentions that he filed a timely NOD, 
and was given 60 days from the date of the letter to respond.  
Neither the veteran nor responded to the February 2003 
letter.  

If a claimant fails to timely file a NOD with an adverse 
determination by the AOJ, the Board has no jurisdiction in 
the matter, and must reject the application for review on 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing a NOD are prescribed by 
law and regulation.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms, 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.302(a).  The notice of disagreement must be filed with the 
VA office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  38 C.F.R. § 20.300.  Generally, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within on year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

Here, the only correspondence that can reasonably be 
construed as a NOD to the April 1999 decision assigning 
November 26, 1997, as the effective date for a TDIU was a VA 
Form 646 signed by the veteran's representative and dated 
March 7, 2002.  Neither the veteran nor his representative 
contest that fact.  Consequently, calculating the time limit 
for filing a NOD from the May 17, 1999 letter that notified 
the veteran of the April 1999 rating decision, the NOD was 
not timely.  

The Board has also considered whether there was any 
additional written communication from the veteran or his 
representative expressing disagreement with the effective 
date of the award of TDIU in the interim.  Again, the 
earliest communication from the veteran or his representative 
was in the form of the VA Form 646 signed and dated by the 
representative in March 2002, in which the representative 
indicated for the first time that the veteran wished to 
appeal the effective date assigned for the award of TDIU in 
the April 1999 rating decision.  Absent a timely NOD, the 
Board is without jurisdiction to adjudicate the claim, and 
the appeal in the matter must be dismissed.  38 C.F.R. 
§ 20.101.  The law and regulations are controlling.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  
ORDER

An effective date earlier than November 26, 1997, for a 70 
percent rating for PTSD is denied.

The appeal to establish that the veteran timely filed a NOD 
with the April 1999 rating decision establishing November 26, 
1997, as the effective date for the award of a TDIU, is 
denied, and the appeal seeking an earlier effective date for 
TDIU is dismissed for lack of jurisdiction.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


